        Case 3:19-cv-01478-JCH Document 41 Filed 10/02/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

______________________________________
                                      :
COMMUNITY ASSOCIATION                 :               Case No. 3:19-cv-01478-JCH
UNDERWRITERS OF AMERICA, INC.         :
a/s/o Oxford Greens Association, Inc. :
                                      :
v.                                    :
                                      :
HARTFORD SPRINKLER CO., INC.          :
______________________________________:
______________________________________
                                      :
COMMUNITY ASSOCIATION                 :               Case No. 3:20-cv-00865-JCH
UNDERWRITERS OF AMERICA, INC.         :
a/s/o Oxford Greens Association, Inc. :
                                      :
v.                                    :
                                      :
FAIRFIELD COUNTY SPRINKLER            :
CO., INC.                             :
______________________________________:               October 2, 2020



                             MOTION TO CONSOLIDATE

      NOW COMES Community Association Underwriters of America a/s/o Oxford

Greens Association, Inc., the Plaintiff in the above-captioned actions, and, pursuant to

Rule 42(a) of the Federal Rules of Civil Procedure, hereby moves to consolidate Case

No. 3:19-cv-01478-JCH and Case No. 3:20-cv-00865-JCH for discovery and trial

because they involve common questions of law and fact.




                                           1
          Case 3:19-cv-01478-JCH Document 41 Filed 10/02/20 Page 2 of 7




   I. STANDARD OF REVIEW

   Rule 42(a) of the Federal Rules of Civil Procedure permits a Court to consolidate

cases that involve a common question of law or fact. Specifically, Rule 42(a) provides

that:

           If actions before the court involve a common question of law or fact,
           the court may: (1) join for hearing or trial any or all matters at issue
           in the actions (2) consolidate the actions; or (3) issue any other
           orders to avoid unnecessary cost or delay.

The purpose behind consolidating cases under Rule 42 is to promote trial convenience

and judicial economy. Schacht v. Javits, 53 F.R.D. 321, 325 (S.D.N.Y. 1971); MacAlister

v. Guterma, 263 F.2d 65, 68 (2d Cir. 1958); Johnson v. Manhattan Railway Co., 289

U.S. 479, 496-497 (1973); see also Bank of Montreal v. Eagle Associates, 117 F.R.D.

530, 532 (S.D.N.Y. 1987) (“Consolidation…is a well-established method of promoting

judicial economy and convenience…”). “If the court determines that actions do involve a

common question of fact or law, consolidation will usually be allowed unless the

opposing party can show prejudice.” Yungk v. Campbell Hausfield/Scott Fetzer Co.

2007 WL 2100114 (D.Conn. 2007) (citing Seguro de Servicio de Salud de Puerto Rico

v. McAuto Sys. Group, Inc., 878 F.2d 5, 8 (1st Cir. 1989).

        In general, courts have “broad discretion to determine whether consolidation is

appropriate” and “[i]n the exercise of discretion, courts have taken the view that

considerations of judicial economy favor consolidation.” Internet Law Library, Inc. v.

Southridge Capital Mgmt. LLC, 208 F.R.D. 59, 61 (S.D.N.Y. 2002) (quoting Johnson v.

Celotex Corp., 899 F.2d 1281, 1284-85 (2d Cir. 1990)). In determining whether

consolidation is appropriate, the court balances the savings to the judicial system

against the possible inconvenience, delay, or prejudice to the parties. Sheet Metal


                                              2
          Case 3:19-cv-01478-JCH Document 41 Filed 10/02/20 Page 3 of 7




Contractors Ass'n of N. N.J. v. Sheet Metal Workers' Int'l, 978 F.Supp. 529, 531

(S.D.N.Y. 1997). Consolidation is warranted where it promotes “judicial economy,”

Johnson, 899 F.2d at 1285, and serves to eliminate “the waste associated with

duplicative discovery and multiple trials, and the danger of inconsistent verdicts,”

Internet Law Library, Inc., 208 F.R.D. at 61 (internal citations omitted).

       In this instance, consolidating Case No. 3:19-cv-01478-JCH and Case No. 3:20-

cv-00865-JCH will promote judicial economy and prevent supplicative discovery and

multiple trials.

   II. FACTUAL AND PROCEDURAL BACKGROUND

   Both Case No. 3:19-cv-01478-JCH and Case No. 3:20-cv-00865-JCH were filed by

Community Association Underwriters of America a/s/o Oxford Greens Association. The

following factual history is identical for both Cases:

    1. Both claims stem from water damage to 97 Country Club Drive in Oxford,

        Connecticut (“Subject Property”) on November 21, 2018.

    2. Plaintiff asserts that prior to November 21, 208, both Defendants had an

        agreement with Plaintiff’s Insured to monitor, test, inspect, service and/or

        maintain the Subject Property’s sprinkler system.

    3. Plaintiff asserts that both Defendants monitored, tested, inspected, serviced

        and/or maintained the Subject Property’s sprinkler system prior to November 21,

        2018.

    4. Plaintiff asserts that on November 21, 2018, the sprinkler line froze and burst

        causing substantial water damage to the Subject Property.

    5. Plaintiff asserts jurisdiction for both Cases under 28. U.S.C. 1332(a)(1).



                                              3
        Case 3:19-cv-01478-JCH Document 41 Filed 10/02/20 Page 4 of 7




    6. Plaintiff asserts venue is proper in both Cases under 28 U.S.C. 1391(c).

    7. Plaintiff asserts identical claims of negligence, breach of contract and breach of

       warranties against the Defendants.

   In addition to the identical factual history, both Cases are at similar procedural

postures. Discovery is ongoing in both Cases and both Cases are scheduled for a joint

status conference with Judge Merriam to discuss settlement.

   III. ARGUMENT

   Case No. 3:19-cv-01478-JCH and Case No. 3:20-cv-00865-JCH are ideally suited

for consolidation because they were initiated by the same Plaintiff and stem from the

same water damage loss at the Subject Property. In addition, the allegations against

both Defendants stem from each Defendant’s agreement to monitor, test, inspect,

service and/or maintain the Subject Property’s sprinkler system. Lastly, both Cases

assert negligence, breach of contract, and breach of warranties claims against the

Defendants. To wit, both Cases involve common questions of law and fact for which

consolidation is appropriate. See Bank of Montreal, 117 F.R.D. at 532 (“considerations of

judicial economy strongly favor simultaneous resolution of all claims growing out of one

event”); Hanson v. District of Columbia, 257 F.R.D. 19, 21 (D.D.C. 2009) (“Actions that

involve the same parties are apt for consolidation”); O’Brien v. Grumman Corp., 475

F.Supp. 284 (S.D.N.Y. 1979) (consolidating five actions, including third-party claims,

that arose from the same accident involving common questions of law and fact

concerning product liability, negligence, apportionment, and contractual indemnity);

DeFigueiredo v. Trans World Airlines, Inc., 55 F.R.D. 44, 46 (S.D.N.Y. 1971) (“[w]here

both suits arise from the same operative facts, and substantially the same witnesses will



                                            4
         Case 3:19-cv-01478-JCH Document 41 Filed 10/02/20 Page 5 of 7




testify in both cases, consolidation is particularly appropriate and will serve the purpose

of trial convenience and economy in administration.”) citing MacAlister v. Guterma, 263

F.2d at 68.

   IV. CONCLUSION

   WHEREFORE, the Plaintiff respectfully requests that this Honorable Court

consolidate Case No. 3:19-cv-01478-JCH and Case No. 3:20-cv-00865-JCH for

discovery and trial.



                                                 THE PLAINTIFF,



                                       By:       /s/ Derek E. Donnelly ct29481
                                                  Derek Donnelly, Esq.
                                                  Blackburn & Donnelly, LLC
                                                  2 Concorde Way
                                                  P.O. Box 608
                                                  Windsor Locks, CT 06096
                                                  Ph., (860) 292-1116
                                                  Fax. (860)-292-1221
                                                  dd@sgblackburn.com




                                             5
        Case 3:19-cv-01478-JCH Document 41 Filed 10/02/20 Page 6 of 7




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
______________________________________
                                        :
COMMUNITY ASSOCIATION                   :    Case No. 3:19-cv-01478-JCH
UNDERWRITERS OF AMERICA, INC.           :
a/s/o Oxford Greens Association, Inc.   :
                                        :
v.                                      :
                                        :
HARTFORD SPRINKLER CO., INC.            :
______________________________________:
______________________________________
                                        :
COMMUNITY ASSOCIATION                   :    Case No. 3:20-cv-00865-JCH
UNDERWRITERS OF AMERICA, INC.           :
a/s/o Oxford Greens Association, Inc.   :
                                        :
v.                                      :
                                        :
FAIRFIELD COUNTY SPRINKLER              :
CO., INC.                               :
______________________________________:      October 2, 2020


                              CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing.       Parties may access this filing

through the Court’s CM/ECF System.




                                              6
Case 3:19-cv-01478-JCH Document 41 Filed 10/02/20 Page 7 of 7




                           Blackburn & Donnelly, LLC

                         By:       /s/ Derek E. Donnelly ct29481
                                    Derek Donnelly, Esq.
                                    Blackburn & Donnelly, LLC
                                    2 Concorde Way
                                    P.O. Box 608
                                    Windsor Locks, CT 06096
                                    Ph., (860) 292-1116
                                    Fax. (860)-292-1221

                                   dd@sgblackburn.com




                               7
